Case: 15-15112   Date Filed: 05/18/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15112
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:11-cr-20698-RNS-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

FRANK J. BALLESTEROS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 18, 2016)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-15112     Date Filed: 05/18/2016    Page: 2 of 3


      Frank J. Ballesteros appeals pro se the denial of a postconviction motion that

the district court treated as a motion to vacate. See 28 U.S.C. § 2255. We affirm.

      Ballesteros filed a belated motion for a new trial based on prosecutorial

misconduct. The United States argued that Ballesteros’s motion should be

construed as a motion to vacate and that the motion was successive, untimely, and

procedurally defaulted. See id. The district court denied Ballesteros’s motion “for

[the] reasons set forth in [the] Government’s Response.”

      Ballesteros’s motion was untimely whether it was treated as a motion for a

new trial or a motion to vacate. Ballesteros had to file a motion for a new trial

“grounded on newly discovered evidence . . . within 3 years” after his conviction

on April 10, 2012, see Fed. R. Crim. P. 33(b)(1), but he waited until August 28,

2015, more than four months after the deadline expired, to file his motion. And if

we construe his filing as a motion to vacate, Ballesteros failed to file his motion

within one year after “the date on which the judgment of conviction became final.”

28 U.S.C. § 2255(f)(1).

      We deem abandoned any challenge that Ballesteros could have made to the

disposition of his motion. “While we read briefs filed by pro se litigants liberally,

issues not briefed on appeal by a pro se litigant are deemed abandoned.” Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Ballesteros argues that his

allegations of prosecutorial misconduct are meritorious, but he fails to challenge


                                          2
              Case: 15-15112    Date Filed: 05/18/2016   Page: 3 of 3


the decisions to construe his motion as a motion to vacate or to deny his motion as

untimely and procedurally barred.

      We AFFIRM the denial of Ballesteros’s motion.




                                         3